 Case: 1:20-cv-00820-TSB-SKB Doc #: 5 Filed: 10/29/20 Page: 1 of 9 PAGEID #: 166




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

SHERRY A. TULK,                                                  Case No. 1:20-cv-820

       Plaintiff,
                                                                 Black, J.
               v.                                                Bowman, M.J.

DEMOCRAT NATIONAL COMMITTEE/PARTY, et al.,

       Defendants.



                          REPORT AND RECOMMENDATION

       On October 19, 2020, Plaintiff, a resident of Mason, Ohio, filed a motion seeking

to file a civil complaint in forma paupers, or without payment of the requisite filing fee. In

her 68-page typed complaint, Plaintiff seeks to file suit against multiple individuals and

groups identified only as the “Democrat National Committee/Party, Members, Special

Interest Groups, Partners, all Officers, Board(s), Board Members, Serving Members,

Staff, Affiliates, Candidates & Officials Elected Under the Democrat National Committee.”

In a separate “addendum” that purports to list the addresses of various defendants,

Plaintiff appears to add numerous additional defendants including the City of Elyria and

various Elyria officials, Cleveland State University and several of its leaders, and other

entities allegedly connected to “incidents” that began “more than a decade ago. (Doc. 1-

7 at 2). In addition to her complaint and a petition for “preliminary and permanent

injunction,” Plaintiff has included a “certificate of service” that states that she served

copies of her complaint and petition for injunctive relief upon “Tom Perez, Chair Democrat

National Committee, Joe Biden, Kamala Harris, and “Other unknown members,



                                              1
    Case: 1:20-cv-00820-TSB-SKB Doc #: 5 Filed: 10/29/20 Page: 2 of 9 PAGEID #: 167




supporters, affiliates, special interest groups and associates of defendant” through mail

addressed to the Democrat National Committee office in Washington, D.C.1

         By separate Order issued this date, Plaintiff has been granted leave to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915. This matter is before the Court for a sua

sponte review of Plaintiff’s complaint to determine whether the complaint, or any portion

of it, should be dismissed because it is frivolous, malicious, fails to state a claim upon

which relief may be granted or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §1915(e)(2)(B).

         I.    Screening Standard

         In enacting the original in forma pauperis statute, Congress recognized that a

“litigant whose filing fees and court costs are assumed by the public, unlike a paying

litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or repetitive

lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To prevent such abusive litigation, Congress has authorized

federal courts to dismiss an in forma pauperis complaint if they are satisfied that the action

is frivolous or malicious. Id.; see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be

dismissed as frivolous when the plaintiff cannot make any claim with a rational or arguable

basis in fact or law. Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v.

Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). An action has no arguable legal basis

when the defendant is immune from suit or when plaintiff claims a violation of a legal

interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable

factual basis when the allegations are delusional or rise to the level of the irrational or


1
The listed address appears to be that of the Democratic Congressional Campaign Committee.

                                                2
 Case: 1:20-cv-00820-TSB-SKB Doc #: 5 Filed: 10/29/20 Page: 3 of 9 PAGEID #: 168




“wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need

not accept as true factual allegations that are “fantastic or delusional” in reviewing a

complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting

Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to

state a claim upon which relief may be granted. 28 U.S.C. § 1915 (e)(2)(B)(ii). A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same

token, however, the complaint “must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also

Hill, 630 F.3d at 470-71 (“dismissal standard articulated in Iqbal and Twombly governs

dismissals for failure to state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept

all well-pleaded factual allegations as true, but need not “accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)). Although a complaint need not contain “detailed factual

allegations,” it must provide “more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause



                                              3
 Case: 1:20-cv-00820-TSB-SKB Doc #: 5 Filed: 10/29/20 Page: 4 of 9 PAGEID #: 169




of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557. The complaint

must “give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       II.    Analysis of Plaintiff’s complaint

       The allegations in Plaintiff’s lengthy complaint are rambling and difficult to follow.

As best the undersigned can discern, Plaintiff believes that many people and

organizations have unlawfully appropriated Plaintiff’s intellectual property over many

years. However, Plaintiff’s allegations are illogical to the point of being incomprehensible,

and are fairly described as fantastical or delusional, with no factual content or context

from which the Court may reasonably infer that any identified defendant violated the

plaintiff’s rights. Plaintiff alleges bizarre conspiracy theories including that unknown and

unidentified persons hid their “takings” of her ideas “via computer and electronic device

hacking, planted monitoring devices as Plaintiff worked, and breaking and entering

reports of stolen flash drives from Plaintiff’s home and temporary residence or stay.”

(Doc. 1-4 at 6-7, PageID 17-18).

       Plaintiff appears to have filed at least three similar lawsuits in the Southern District

of West Virginia prior to turning to this Court for relief. In her last West Virginia case, the

assigned magistrate judge pointed out the similarity of her cases prior to recommending

dismissal on initial screening:

       Tulk’s allegations are, at best, general, conclusory, and speculative.
       Moreover, they are fanciful, fantastic, and delusional claims that merit
       dismissal. This is one of three civil actions filed by Tulk in this court alleging
       infringement of nothing more than general marketing and business
       concepts that do not warrant copyright protection. Each case has grown
       more irrational and implausible and this litigation represents an abuse of the

                                               4
 Case: 1:20-cv-00820-TSB-SKB Doc #: 5 Filed: 10/29/20 Page: 5 of 9 PAGEID #: 170




       judicial process and valuable court resources.

Tulk v. Democratic National Party, 2020 WL 762877 at *6 (Jan. 14, 2020), adopted at

2020 WL 762855 (S.D.W.V. Feb. 14, 2020); see also generally Tulk v. Cavender, 2020

WL 3055455 (granting motions to dismiss based upon failure to state a plausible claim),

adopted at 2020 WL 1031297 (S.D.W.V. March 3, 2020); Tulk v. Marshall University,

2020 WL 762878, adopted at 2020 WL 762856 (S.D.W.V. Feb. 14, 2020) (dismissing

lawsuit on initial screening for failure to state a claim).

       The similarity of Plaintiff’s West Virginia cases to this one is striking, and provides

grounds for dismissing the instant case with prejudice as entirely duplicative. The twin

legal doctrines of claim preclusion and issue preclusion generally prohibit relitigation of

claims. In each of Plaintiff’s prior lawsuits, she also alleged that the defendants wrongfully

appropriated her ideas through access to a computer that she had used or through

listening to an oral presentation. In her most recent and nearly identical case against the

Democratic National Party in West Virginia, the West Virginia court also pointed out the

conclusory and delusional nature of Plaintiff’s allegations. Tulk v. Democratic National

Party, 2020 WL 762877, at *3 (“The Complaint… contains delusional allegations that

Tulk’s personal technological devices have been repeatedly accessed and sabotaged,

and that she has been stalked and harassed.”) see also id. at *4 (noting allegations that

“her personal technological devices have been hacked or sabotaged, that her apartment

has been repeatedly broken into and her vehicle tampered with, that her flash drives have

been stolen, and that she has been ‘followed around town and hounded as she moved

about the city...’” and that “[t]his same scenario continues to repeat itself to present,

through multiple cities, and without another move, a third state.”).



                                               5
 Case: 1:20-cv-00820-TSB-SKB Doc #: 5 Filed: 10/29/20 Page: 6 of 9 PAGEID #: 171




       In addition to rejecting Plaintiff’s delusional allegations that the defendants had

access to her work, the West Virginia court rejected Plaintiff’s premise that the allegedly

appropriated “work” – which consisted of generic words and ideas - was subject to any

intellectual property protections. See Tulk v. Cavender, 2020 WL 1031297, at *2

(S.D.W.V., 2020) (holding that words and short phrases such as “community

involvement,” “vision,” “passion,” and “create,” do not exhibit the minimal level of creativity

necessary for copyright protection); see generally, Harper & Row Publishers, Inc. v.

Nation Enterprises, 105 S.Ct. 2218, 2224, 471 U.S. 539, 547 (1985) (dismissing notion

that anyone “may copyright facts or ideas.”).

       To the extent that Plaintiff’s latest lawsuit in this Court is not dismissed as entirely

duplicative of her prior lawsuit, the undersigned restates the West Virginia court’s

screening analysis as fully applicable to this case:

       Tulk’s Complaint and Amended Complaint repeatedly assert that the
       defendants are using her marketing strategies and processes. Tulk is also
       claiming infringement by the defendants for the use of similar words,
       phrases, or slogans which are not subject to copyright protection under the
       circumstances. See, e.g. Kitchens of Sara Lee, Inc. v. Nifty Foods Corp.,
       266 F.2d 541, 544 (2d Cir. 1959) (citing 37 C.F.R. § 202.1(a)) (words and
       short phrases, such as names, titles, and slogans, are not copyrightable
       even where distinctively used); see also Acuff-Rose Music, Inc. v. Jostens,
       155 F.3d 140, 144 (2d Cir. 1998) (phrases that “enjoy[ ] a robust existence
       in the public domain” are not protectable); Narell v. Freeman, 872 F.2d 907,
       911 (9th Cir. 1989) (“Ordinary phrases are not entitled to copyright
       protection.”); Alberto-Culver Co. v. Andrea Dumon, Inc., 466 F.2d 705, 710
       (7th Cir. 1972) (“The plaintiff could not complain about the use of the same
       words, as these are purely textual....”); Peters v. West, 776 F. Supp.2d 742,
       749 (N.D. Ill. 2011) (well-known phrase does not satisfy originality standard
       and is not protectable); Prunte v. Universal Music Group, Inc., 699 F.
       Supp.2d 15, 23 (D.D.C. 2010) (“Like scenes a faire, individual words and
       short phrases are generally not protected because they lack the requisite
       originality.”); Whitehead v. Paramount Pictures Corp., 53 F. Supp.2d 38, 47
       n.5 (D.D.C. 1999) (“[T]he isolated use of a word or phrase such as ‘kind of
       cute’ is not copyrightable.”)



                                              6
 Case: 1:20-cv-00820-TSB-SKB Doc #: 5 Filed: 10/29/20 Page: 7 of 9 PAGEID #: 172




       Nowhere in the Amended Complaint does Tulk identify any specific original
       written work that has been copied by the defendants. Rather, she merely
       asserts that the defendants are using similar concepts, which are not
       protectable. The Complaint documents are deficient because they do not
       allege any specific original work which was allegedly infringed or specific
       infringing acts by any particular defendants and, thus they fail to satisfy
       the Iqbal plausibility standard.

       Moreover, Tulk’s allegations are fanciful and delusional and precisely the
       type of allegations for which dismissal for frivolity under section
       1915(e)(2)(B)(i) was designed. “Federal courts routinely dismiss allegations
       regarding broad-based conspiracies of computer hacking, surveillance,
       tracking, and the like, as factually frivolous under § 1915 where these
       allegations are fanciful, fantastic, delusional, irrational, or wholly
       incredible.” Nduka v. Williams, No. 19-cv-4316, 2019 WL 5293649, *2 (E.D.
       Pa. Oct. 17, 2019) (citing supporting cases). For example, courts have
       found to be legally frivolous allegations that the FCC, FBI, and the NSA had
       wiretapped the plaintiff’s home, including her cell phone and home phone,
       hacked her computer and tablet, installed cameras in her home, tampered
       with her mail, and disclosed information obtained from these efforts to third
       parties, see Barnes-Velez v. Fed. Commc'n Comm'n, 18-cv-634, 2018 WL
       4178196, at *1-3 (M.D. Fla. May 8, 2018), report and recommendation
       adopted, 2018 WL 4153937 (M.D. Fla. Aug. 30, 2018), and claims against
       two technology companies, federal judges and other court employees, and
       lawyers who allegedly “conspired with the other defendants to hack into her
       home computer and certain public library computers” to steal files.

       Here, Tulk’s allegations are, at best, general, conclusory, and speculative.
       Moreover, they are fanciful, fantastic, and delusional claims that merit
       dismissal.

Tulk v. Democratic National Party, 2020 WL 762877, at *5-6 (emphasis original).

       III. Conclusion and Recommendations

       For the reasons stated, Plaintiff’s complaint fails to state a claim upon which relief

may be granted and should be dismissed under 28 U.S.C. §1915(e)(2)(B). Accordingly,

it is RECOMMENDED that this action be DISMISSED with PREJUDICE for failure to state

a claim for relief, and that Plaintiff’s petition for preliminary and permanent injunctive relief

be DENIED AS MOOT. It is further RECOMMENDED that the Court certify pursuant to

28 U.S.C. § 1915(a) that for the foregoing reasons an appeal of any Order adopting this

                                               7
 Case: 1:20-cv-00820-TSB-SKB Doc #: 5 Filed: 10/29/20 Page: 8 of 9 PAGEID #: 173




Report and Recommendation would not be taken in good faith and therefore deny Plaintiff

leave to appeal in forma pauperis.

                                                      s/ Stephanie K. Bowman
                                                     Stephanie K. Bowman
                                                     United States Magistrate Judge




                                          8
 Case: 1:20-cv-00820-TSB-SKB Doc #: 5 Filed: 10/29/20 Page: 9 of 9 PAGEID #: 174




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

SHERRY A. TULK,                                              Case No. 1:20-cv-820

      Plaintiff,
                                                             Black, J.
              v.                                             Bowman, M.J.

DEMOCRAT NATIONAL COMMITTEE/PARTY, et al.,

      Defendants.



                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           9
